Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 4/8/2021 has issues: 
There are five claim-lists filed in the case.  
		
    PNG
    media_image1.png
    185
    222
    media_image1.png
    Greyscale

Claim list filed 4/5/2019 relates/addresses issues present in instant claim list filed 4/8/2021, for example multiple dependencies, the reappearance of claim 20 etc. 
Amendments to be clearly marked as ‘Currently amended’. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Applicant’s arguments focus on: 
Kikuchi reaction proceeds with a certain stereochemistry, namely the (R)-configuration at the relevant chiral center bearing the OAc group." Even if the process was relevant to the purification of the (S) enantiomer, which it is not, the reaction did not result in an enantioenriched form, only yielding 22% (R) enantiomer. Kikuchi does not teach or suggest the claimed invention.
Carvalho does not teach or suggest that CRL would be useful to prepare enantio enriched compounds of the present invention and it is only by impermissible hindsight reconstruction that one would be motivated to combine the two references.
Kim teaches the use of ruthenium complexes in enzymatic reactions of secondary alcohols. Examiner suggests that the difference between a secondary and primary alcohol is irrelevant and that the carbon flanking the OH group has a spectator role. One cannot simply dismiss differences in the chemical structure of the teachings to reconstruct the claimed invention.
Honigberg teaches nothing in the instant invention, either alone or in combination with Kikuchi, Carvalho, and Kim.

Response: 
either R- or S- (i.e., 100% ee)
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	With regards to Carvalho: Applicant is reminded once again of the commonly acknowledged definition of ‘Review’ and how the teachings of Carvalho relates to the 

    PNG
    media_image3.png
    20
    403
    media_image3.png
    Greyscale

More specifically, Carvalho provides ‘motivation’ (of TSM) and further for the specific instant claim 10 limitation (of the enzyme).  
	With regards to Kim:  Applicant’s arguments in its entirety is flawed because, Examiner did not bring-up anything with regards to primary alcohol. Primary alcohols are not chiral (-CH2-OH) and therefore are irrelevant here.   
	With regards to Honigberg, Examiner is shocked as instant claim 17 process steps, numbered page 5 
	
    PNG
    media_image4.png
    198
    571
    media_image4.png
    Greyscale

is pictured in Honigberg column 95-96, and the procedure described therein was adopted in Honigberg column 97 (to make product of claim 17). 

The starting material, process parameters and final product overlap with the prior art's disclosure.  This overlap is sufficient to render the process obvious, as it is not necessary for the art to be identical to the claimed process in every detail, but only close enough to the claimed process to lead one of skill thereto.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Note:

There are five claim-lists filed in the case.  Claim list filed 4/5/2019 Amends some of the issues present in claim list filed 4/8/2021.   

As to the previously presented rejection of claim 5: 

	Applicant argues that 

    PNG
    media_image5.png
    24
    227
    media_image5.png
    Greyscale

	The examined claim (filed 9/14/2020) reads 

    PNG
    media_image6.png
    18
    317
    media_image6.png
    Greyscale

As such previously made statements with respect to claim 5 (depending on claim 2 was correct)  
Note that claim identifier for the instant claim 5 (and claim 16) needs to be changed as ‘Currently amended’. 


Claims 2, 3, 5, 9, 12, 13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  
	These claims contain the term ‘e.g.’ . 
As such these claims are rejected as per MPEP 2173.05(d)   Exemplary Claim Language ("for example," "such as") [R-1]
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made. For example, in claim 2, it is unclear why F is better than Cl, Br or I as halo substituent. Further 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 5 recites the broad recitation phenyl butyrate, and the claim also recites 3 or 4-F phenyl butyrate which is the narrower statement of the range/limitation. What makes 4-fluorophenyl butyrate “preferable” over phenyl butyrate of 3-fluorophenyl butyrate if they all can be chosen equally? The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
	Claim 9 is a duplicate of claim 1.  
	Claims 18-20 are mixing up product and process subject matter.  Product claim 18 depends on process claim 16.  According to MPEP 2113 Product-by-Process Claims [R-10.2019] , "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.